ELECTRODE ASSEMBLY AND BATTERY INCLUDING THE SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       February 11, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/17/2021 was considered by the examiner.

Drawings
4.	The drawings were received on 11/26/2019.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 9-16, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUDA et al. US 2018/0277643 (hereinafter Yasuda).
 	As to Claim 1 & 11
 	As to Claim 2 & 12, Yasuda discloses a battery (see abstract and title) and the electrode assembly of claim 1, wherein the electrode assembly further comprises a sealing portion, and the sealing portion seals sides of the electrode assembly [0192, 0208 & 0320].  
 	As to Claim 3 & 13, Yasuda discloses a battery (see abstract and title) and the electrode assembly of claim 1 & 11, wherein the electrode assembly further comprises a first separator and a second separator (insulating layers 4 would act as a separator).  The first separator is disposed between the first electrode plate and the second electrode plate; and, Page 30 of 36the second separator is disposed on a surface of the first electrode plate away from the second electrode plate (see for instance figures 7 & 8).  
 	As to Claim 4 & 14, Yasuda discloses the battery & electrode assembly of claim 3 & 13, wherein the first electrode plate comprises a plurality of first electrode plate units, the first separator (4) is disposed between two adjacent first electrode plate units of the plurality of first electrode plate units (see for instance figures 7 & 8).  
 	As to Claim 5 & 15, Yasuda discloses the battery & electrode assembly of claim 1 & 11, wherein the second electrode plate (3a) is located on an outer side of the electrode assembly (see figure 7); the first active layer (3b) is farther away from the second electrode plate than the second active layer (see figure 7, [0230]); the fourth active layer is farther away from the first electrode plate than the third active layer; and, the second active layer has a polarity opposite to the polarity of the third active layer (see for instance figures 3, 7 & 8, [0043, 0125 & 0152]).  
 	As to Claim 6 & 16, Yasuda discloses the battery & electrode assembly of claim 1 & 11, wherein the first active layer (negative electrode 3b) has a same polarity as the 
	As to Claim 9 & 19, Yasuda discloses the battery & electrode assembly of claim 1 & 11, wherein the electrode assembly further comprises a first electrolyte layer and a second electrolyte layer (gel nonaqueous electrolyte can be used on insulating particle layers 4, [0165]). The first electrolyte layer is disposed between the first active layer and the fourth active layer; and, the second electrolyte layer is disposed between the second active layer and the third active layer (see for instance figures 7 & 8, [0179-0188]).  
 	As to Claim 10 & 20, Yasuda discloses the battery & electrode assembly of claim 1 & 11, wherein the second electrode plate is located on an inner side of the electrode assembly, the first active layer is farther away from the second electrode plate than the second active layer, the fourth active layer is farther away from the first electrode plate than the third active layer, the second active layer has a polarity opposite to that of the third active layer (see for instance figures 7 & 8).  

Allowable Subject Matter
8.	Claims 7, 8, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 7 & 17 requires a battery and the electrode assembly of claim 1, wherein the bipolar current collector comprises a conducting layer, a first metallic layer, and a 
 	Claim 8 & 18 are allowable based on being dependent upon Claims & & 17.

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727